KINROSS GOLD CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS For the three and six months ended June 30, 2013 This management's discussion and analysis ("MD&A"), prepared as of July 31, 2013, relates to the financial condition and results of operations of Kinross Gold Corporation together with its wholly owned subsidiaries, as of June 30, 2013, and is intended to supplement and complement Kinross Gold Corporation’s unaudited interim condensed consolidated financial statements for the three and six months ended June 30, 2013 (the “interim financial statements”) and the notes thereto.Readers are cautioned that the MD&A contains forward-looking statements about expected future events and financial and operating performance of the Company, and that actual events may vary from management's expectations. Readers are encouraged to read the Cautionary Statement on Forward Looking Information included with this MD&A and to consult Kinross Gold Corporation's annual audited consolidated financial statements for 2012 and corresponding notes to the financial statements which are available on the Company's web site at www.kinross.com and on www.sedar.com. The June 30, 2013 interim financial statements and MD&A are presented in U.S.dollars and have been prepared in accordance with IAS 34 “Interim Financial Reporting” as issued by the International Accounting Standards Board (“IASB”). This discussion addresses matters we consider important for an understanding of our financial condition and results of operations as at and for the three and six months ended June 30, 2013, as well as ouroutlook. This section contains forward-looking statements and should be read in conjunction with the risk factors described in "Risk Analysis". In certain instances, references are made to relevant notes in the interim financial statements for additional information. Where we say "we", "us", "our", the "Company" or "Kinross", we mean Kinross Gold Corporation or Kinross Gold Corporation and/or one or more or all of its subsidiaries, as it may apply. Where we refer to the "industry", we mean the gold mining industry. 1. DESCRIPTION OF THE BUSINESS Kinross is engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, the extraction and processing of gold-containing ore, and reclamation of gold mining properties. Kinross’ gold production and exploration activities are carried out principally in Canada, the UnitedStates, the Russian Federation, Brazil, Chile, Ghana and Mauritania.Gold is produced in the form of doré, which is shipped to refineries for final processing.Kinross also produces and sellssilver. The profitability and operating cash flow of Kinross are affected by various factors, including the amount of gold and silver produced, the market prices of gold and silver, operating costs, interest rates, regulatory and environmental compliance, the level of exploration activity and capital expenditures, general and administrative costs, and other discretionary costs and activities.Kinross is also exposed to fluctuations in currency exchange rates, political risks, and varying levels of taxation that can impact profitability and cash flow.Kinross seeks to manage the risks associated with its business operations; however, many of the factors affecting these risks are beyond the Company’s control. Commodity prices continue to be volatile as economies around the world continue to experience economic difficulties.Volatility in the price of gold and silver impacts the Company's revenue, while volatility in the price of input costs, such as oil, and foreign exchange rates, particularly the Brazilian real, Chilean peso, Russian rouble, euro, Mauritanian ouguiya, Ghanaian cedi, and Canadian dollar, may have an impact on the Company's operating costs and capital expenditures. Consolidated Financial and Operating Highlights (in millions, except ounces, per share amounts, gold price and per ounce amounts) Three months ended June 30, Six months ended June 30, Change % Change (f) Change % Change (f) Operating Highlights Total gold equivalent ounces (a), (e) Produced (c) 1% 4% Sold (c) 6% 5% Gold equivalent ounces from continuing operations (a),(d) Produced (c) 4% 7% Sold (c) 9% 8% Total attributable gold equivalent ounces (a), (e) Produced (c) 1% 4% Sold (c) 6% 5% Attributable gold equivalent ounces from continuing operations (a),(d) Produced (c) 4% 7% Sold (c) 9% 8% Financial Highlights from Continuing Operations (d) Metal sales $ 1,005.6 (4%) $ 2,026.1 $ 2,010.7 1% Production cost of sales $ 49.4 11% 8% Depreciation, depletion and amortization $ 53.1 34% 46% Impairment charges $ 2,433.1 $- $ 2,433.1 100% $ 2,433.1 $- $ 2,433.1 100% Operating earnings (loss) $ (2,542.9) nm $ (2,031.0) $ (2,592.2) nm Net earnings (loss) from continuing operations attributable to common shareholders $ (2,595.8) nm $ (2,319.5) nm Basic earnings (loss) per share from continuing operations attributable to common shareholders nm nm Diluted earnings (loss) per share from continuing operations attributable to common shareholders nm nm Adjusted net earnings from continuing operations attributable to common shareholders(b) $ (37.3) (24%) $ 291.9 $ (61.9) (17%) Adjusted net earnings from continuing operations per share (b) (29%) (16%) Net cash flow of continuing operations provided from operating activities $ 27.3 35% $ 10.5 2% Adjusted operating cash flow from continuing operations (b) (4%) 14% Average realized gold price per ounce from continuing operations (11%) $ (100) (6%) Consolidated production cost of sales from continuing operations per equivalent ounce(c) sold(b) $ 738 2% $ 3 0% Attributable(a) production cost of sales from continuing operations per equivalent ounce (c) sold(b) $ 737 2% $ 3 0% Attributable(a) production cost of sales from continuing operations per ounce sold on a by-product basis(b) 6% $ 29 4% Attributable(a) all-in sustaining cost from continuing operations per ounce sold on a by-product basis(b) $ 102 11% $ (146) (12%) (a) Total includes 100% of Chirano production."Attributable" includes Kinross' share of Chirano (90%) production. (b) "Adjusted net earnings from continuing operations attributable to common shareholders", "Adjusted net earnings from continuing operations per share", "Adjusted operating cash flow from continuing operations","Consolidated production cost of sales from continuing operations per equivalent ounce sold", "Attributable production cost of sales from continuing operations per equivalent ounce sold", "Attributable production cost of sales from continuing operations per ounce sold on a by-product basis" and "Attributable all-in sustaining cost from continuing operations per ounce sold on a by-product basis" are non-GAAP measures.The definition and reconciliation of these non-GAAP financial measures is included in Section 11 of this document. (c) "Gold equivalent ounces" include silver ounces produced and sold converted to a gold equivalent based on a ratio of the average spot market prices for the commodities for each period. The ratio for the second quarter of 2013 was 61.14:1 ( 2012 - 54.77:1).The ratio for the first six months of 2013 was 57.21:1 (2012: 53.17:1). (d) On June 10, 2013, the Company announced its decision to cease development of Fruta del Norte ("FDN"). On June 28, 2012, the Company disposed of its interest in Crixás.As a result, the comparative figures have been recast to exclude the results of FDN and Crixás. (e) The total gold equivalent ounces and total attributable gold equivalent ounces include Crixás up to June 28, 2012. (f) "nm" means not meaningful. Consolidated Financial Performance Unless otherwise stated, “attributable” production and sales includes only Kinross’ share of Chirano (90%). Second quarter 2013 vs. Second quarter 2012 Kinross’ attributable production from continuing operations increased by 4% compared with the same period in 2012, primarily due to increases in production at Fort Knox and Tasiast due to higher mill grades and improved leach performance.In addition, production at Kettle River-Buckhorn and La Coipa increased due to higher gold grades and recoveries.These increases were partially offset by decreases in production resulting from the scheduled decline in grades at Kupol, Round Mountain and Maricunga. During the second quarter of 2013, metal sales from continuing operations decreased to $968.0 million, from $1,005.6 million in the second quarter of 2012, largely due to a decrease in the average gold price realized, partially offset by an increase in gold equivalent ounces sold.The average gold price realized from continuing operations decreased to $1,394 per ounce in the second quarter of 2013 from $1,568 per ounce in the same period of 2012. Production cost of sales from continuing operations increased to $513.5 million in the second quarter of 2013 from $464.1 million in the same period of 2012, primarily due to an increase in gold equivalent ounces sold. During the second quarter of 2013, depreciation, depletion and amortization from continuing operations increased by 34% compared with the second quarter of 2012, primarily due to an increase in gold equivalent ounces sold at La Coipa, Fort Knox, and Tasiast and an increase in the depreciable asset base at La Coipa, Paracatu, Maricunga, Tasiast and Fort Knox.These increases were partially offset by a decrease in the gold equivalent ounces sold at Chirano. As at June 30, 2013, the Company identified the recent and continued decline in metal prices and the deferral of potential construction at Tasiast as indicators of potential impairment.Upon the identification of these indicators, the Company performed an impairment assessment to determine the recoverable amount of its cash generating units (“CGUs”) using updated assumptions and estimates.The forecasted production output and capital expenditures included in the life of mine plans for all CGUs remained unchanged from the 2012 year-end impairment assessment with the exception of Tasiast, which was based on a 38,000 tonne per day mill, adjusted for the deferral in potential construction and production.As a result of the impairment assessment, the Company recorded after-tax non-cash impairment charges of $2,289.3 million, comprised of property, plant and equipment impairment of $1,334.7 million at Tasiast and goodwill and property, plant and equipment impairment aggregating $954.6 million at several of its other CGUs.The property, plant and equipment impairment charges are net of a tax recovery of $108.7 million.The resulting non-cash impairment charges were primarily a result of the reduction in the Company’s estimates of future metal prices.The Tasiast impairment charge was also impacted by the deferral of potential construction and production. Operating loss from continuing operations was $2,283.7 million compared with operating earnings from continuing operations of $259.2 million during the second quarter of 2012.The change was primarily due to the impairment charges noted above in addition to increases in production cost of sales and depreciation, depletion and amortization, and a decrease in metal sales. Net loss from continuing operations attributable to common shareholders for the second quarter of 2013 was $2,481.9 million, or $2.17 per share, compared with net earnings attributable to common shareholders of $113.9 million, or $0.10 per share, in the second quarter of 2012.The change in net earnings (loss) from continuing operations attributable to common shareholders was primarily a result of the operating loss described above and an impairment charge of $219.0 million related to the Company’s investment in Cerro Casale, which was recorded in other income (expense), partially offset by a decrease in income tax expense.During the second quarter of 2013, income tax recovery was $53.6 million, including a recovery of $108.7 million due to a re-measurement of deferred tax liabilities in respect of impairment charges, compared with an income tax expense of $104.5 million for the same period in 2012. The Company’s effective tax rate for the second quarter of 2012 was 47.8%, compared with an effective tax rate of 2.1% for the second quarter of 2013, or 44.2% without the impairment recovery. The decrease in the Company’s effective tax rate for the quarter, excluding the impairment recovery, was largely due to the impact of foreign exchange rate fluctuations on deferred taxes and differences in the level of income in the Company’s operating jurisdictions from one period to the next. Adjusted net earnings from continuing operations attributable to common shareholders was $119.5 million, or $0.10 per share, for the second quarter of 2013 compared with $156.8 million, or $0.14 per share, for the same period in 2012.The decrease in adjusted net earnings from continuing operations attributable to common shareholders was mainly due to the increases in production cost of sales and depreciation, depletion and amortization as well as a decrease in metal sales as described above. Net cash flow of continuing operations provided from operating activities increased to $106.4 million in the second quarter of 2013 from $79.1 million in the same period of 2012, primarily due to a decrease in exploration and business development costs and more favourable working capital changes. The adjusted operating cash flow from continuing operations decreased by 4% in the second quarter of 2013, mainly due to a decrease in metal sales, partially offset by a decrease in exploration and business development costs. Attributable production cost of sales from continuing operations per equivalent ounce sold increased by 2% in the second quarter of 2013 compared with the same period in 2012, primarily due to an increase in production cost of sales as noted above. Attributable all-in sustaining cost from continuing operations per ounce sold on a by-product basis was $1,072 in the second quarter of 2013 compared with $970 in the second quarter of 2012, with the change primarily due to timing of sustaining capital expenditures. On June 10, 2013, Kinross announced that it would not proceed with further development of the Fruta del Norte (“FDN”) project in Ecuador, and as a result, FDN has been reclassified as a discontinued operation in the current and comparative periods.Kinross' decision to cease the development of FDN resulted in a charge of $720.0 million in the second quarter of 2013. First six months of 2013 vs. First six months of 2012 Kinross’ attributable production from continuing operations increased by 7% in the first six months of 2013 compared with the same period in 2012, primarily due to increases in production at Fort Knox and Tasiast due to higher mill grades and improved leach performance.In addition, production at La Coipa increased due to higher gold grades and recoveries.These increases were partially offset by decreases in production resulting from the scheduled decline in grades at Kupol, Round Mountain and Maricunga. Metal sales from continuing operations for the first six months of 2013 were $2,026.1 million, a 1% increase compared with the first six months of 2012.The slight increase in metal sales was due to higher gold equivalent ounces sold, offset by a decrease in metal prices realized.The average realized gold price from continuing operations decreased to $1,505 per ounce in the first six months of 2013 from $1,605 per ounce in the first half of 2012. Production cost of sales from continuing operations increased by 8% to $989.2 million in the first six months of 2013 compared with $915.8 million in the first six months of 2012, primarily due to an increase in gold equivalent ounces sold. Depreciation, depletion and amortization from continuing operations increased to $437.8 million in the first six months of 2013 compared with $299.5 million in the same period of 2012, primarily due to an increase in gold equivalent ounces sold at La Coipa, Fort Knox, and Tasiast and an increase in the depreciable asset base at La Coipa, Paracatu, Maricunga, Tasiast and Fort Knox.These increases were partially offset by decreases in the gold equivalent ounces sold at Kupol and Chirano. As at June 30, 2013, the Company identified the recent and continued decline in metal prices and the deferral of potential construction at Tasiast as indicators of potential impairment.Upon the identification of these indicators, the Company performed an impairment assessment to determine the recoverable amount of its CGUs using updated assumptions and estimates.The forecasted production output and capital expenditures included in the life of mine plans for all CGUs remained unchanged from the 2012 year-end impairment assessment with the exception of Tasiast, which was based on a 38,000 tonne per day mill, adjusted for the deferral in potential construction and production.As a result of the impairment assessment, the Company recorded after-tax non-cash impairment charges of $2,289.3 million, comprised of property, plant and equipment impairment of $1,334.7 million at Tasiast and goodwill and property, plant and equipment impairment aggregating $954.6 million at several of its other CGUs.The property, plant and equipment impairment charges are net of a tax recovery of $108.7 million.The resulting non-cash impairment charges were primarily a result of the reduction in the Company’s estimates of future metal prices.The Tasiast impairment charge was also impacted by the deferral of potential construction and production. Operating loss from continuing operations was $2,031.0 million in the first six months of 2013 compared with operating earnings from continuing operations of $561.2 million in the first six months of 2012.This was largely due to the impairment charges noted above in addition to increases in production cost of sales and depreciation, depletion and amortization, partially offset by an increase in metal sales and a decrease in exploration and business development costs. Net loss from continuing operations attributable to common shareholders for the second quarter of 2013 was $2,319.5 million, or $2.03 per share compared with net earnings from continuing operations attributable to common shareholders of $212.5 million or $0.19 per share in the first six months of 2012.The change was primarily a result of the operating loss as described above and an impairment charge of $219.0 million related to the Company’s investment in Cerro Casale, which was recorded in other income (expense), partially offset by a decrease in income tax expense.Income tax expense during the first six months of 2013 was $19.2 million, compared with an income tax expense of $318.5 million in the same period of 2012.The $19.2 million expense in 2013 included a $108.7 million recovery, due to a re-measurement of deferred tax liabilities in respect of impairment charges.The tax expense of $318.5 million for 2012 included $110.3 million related to a re-measurement of deferred tax liabilities, as a result of an increase in the income tax rate in Ghana in that year.Excluding the impact of the re-measurements of the deferred tax liability in both 2012 and 2013, the Company’s effective tax rate for the first six months of 2012 was 39.8%, compared with an effective tax rate of 44.2% for the first six months of 2013. Excluding the adjustment for the Ghanaian tax rate increase in 2012 and the impairment charges in 2013, the increase in the Company’s effective tax rate for the first six month period was largely due to differences in the level of income in the Company’s operating jurisdictions from one period to the next. Adjusted net earnings from continuing operations attributable to common shareholders was $291.9 million, or $0.26 per share, for the first six months of 2013 compared with $353.8 million, or $0.31 per share, for the same period in 2012. The 17% decrease in adjusted net earnings from continuing operations attributable to common shareholders was mainly due to the increases in production cost of sales and depreciation, depletion and amortization as described above. During the first six months of 2013, net cash flow of continuing operations provided from operating activities was $471.7 million compared with $461.2 million in the same period of 2012, with the change largely due to the decrease in exploration and business development costs, partially offset by less favourable working capital changes. The adjusted operating cash flow from continuing operations during the first six months of 2013 increased to $670.4 million from $586.2 million, mainly due to the decrease in exploration and business development costs and an increase in gold equivalent ounces sold. Attributable all-in sustaining cost from continuing operations per ounce sold on a by-product basis was $1,034 in the first six months of 2013 compared with $1,180 in the same period of 2012, with the change primarily due to timing of sustaining capital expenditures. On June 10, 2013, Kinross announced that it would not proceed with further development of the FDN project in Ecuador, and as a result, FDN has been reclassified as a discontinued operation in the current and comparative periods.Kinross' decision to cease the development of FDN resulted in a charge of $720.0 million in the first six months of 2013. 2. IMPACT OF KEY ECONOMIC TRENDS Kinross’ 2012 annual MD&A contains a discussion of key economic trends that affect the Company and its financial statements. Included in this MD&A is an update reflecting significant changes since the preparation of the 2012 annual MD&A. Price of Gold The price of gold is the largest single factor in determining profitability and cash flow from operations, therefore, the financial performance of the Company has been, and is expected to continue to be, closely linked to the price of gold.During the second quarter of 2013, the average price of gold was $1,415 per ounce, with gold trading between a range of $1,192 and $1,584 per ounce based on the London PM Fix gold price.This compares to an average of $1,609 per ounce during the second quarter of 2012, with a low of $1,540 and a high of $1,678 per ounce.During the second quarter of 2013, Kinross realized an average price from continuing operations of $1,394 per ounce compared with $1,568 for the corresponding period in 2012.For the first six months of 2013, the price of gold averaged $1,523 per ounce compared with $1,651 per ounce in the same period in 2012.In the first six months of 2013 Kinross realized an average price of $1,505 per ounce compared with an average price realized of $1,605 per ounce in the first six months of 2012. The major influences on the gold price during the second quarter of 2013 included the United States Federal Reserve’s statements regarding a potential reduction of stimulus measures, continued liquidation of gold exchange traded funds, as well as strong equity markets that have pulled investments from other asset classes, including gold. Cost Pressures The Company’s profitability is subject to industry wide cost pressures on development and operating costs with respect to labour, energy, capital expenditures and consumables in general.Since mining is generally an energy intensive activity, especially in open pit mining, energy prices can have a significant impact on operations.In order to mitigate the impact of higher consumable prices, the Company continues to focus on continuous improvement, both by promoting more efficient use of materials and supplies, and by pursuing more advantageous pricing, whilst increasing performance and without compromising operational integrity.The Company has hedged a portion of its energy requirements – see Section 6 for details. Currency Fluctuations At the Company’s non-U.S. mining operations and exploration activities, which are located in Brazil, Chile, Ghana, Mauritania, the Russian Federation, and Canada, a portion of operating costs and capital expenditures are denominated in their respective local currencies.Generally, as the U.S. dollar strengthens, these currencies weaken, and as the U.S. dollar weakens, these foreign currencies strengthen.During the three and six months ended June 30, 2013, the U.S. dollar, on average, was stronger relative to the Russian rouble, Canadian dollar, Brazilian real, Ghanaian cedi and Mauritanian ouguiya, and weaker relative to the Chilean peso, compared with the same periods in 2012.As at June 30, 2013, the U.S. dollar was stronger compared to the December 31, 2012 spot exchange rates of the Russian rouble, Canadian dollar, Brazilian real, Chilean peso, Ghanaian cedi and Mauritanian ouguiya.The Company has hedged a portion of its foreign currency exposure – see Section 6 for details. 3. OUTLOOK The following section of this MD&A represents forward-looking information and users are cautioned that actual results may vary. We refer to the risks and assumptions contained in the Cautionary Statement on Forward-Looking Information on pages 49-50 ofthisMD&A. Unless otherwise stated "attributable" production includes only Kinross' share of Chirano production (90%).Production cost of sales per attributable gold equivalent ounce is defined as production cost of sales as per the consolidated financial statements divided by the number of gold equivalent ounces sold, reduced for Chirano (10%) sales attributable to third parties. Approximately 60%-70% of the Company’s costs are denominated in U.S. dollars. A 10% change in foreign exchange could result in an approximate $9 impact in production cost of sales per ounce1. A $10 per barrel change in the price of oil could result in an approximate $2 impact on production cost of sales per ounce. The impact on royalties of a $100 change in the gold price could result in an approximate $3 impact on production cost of sales per ounce. Operational Outlook As previously announced on February 13, 2013, Kinross expects to produce approximately 2.4 to 2.6 million gold equivalent ounces for the year.The Company remains on track to meet its global production guidance, as well as its regional production guidance. Kinross expects to meet its company-wide production cost of sales per gold equivalent ounce guidance of $740 to $790and its all-in sustaining cost guidance of $1,100 to $1,200 per gold ounce sold on a by-product basis in 2013.The Company also expects to meet its regional production cost of sales guidance. The Company is reducing its 2013 capital expenditure forecast to approximately $1.45 billion from $1.6 billion, mainly due to deferrals of stripping, infrastructure development, and equipment purchases at its projects and operations, and the cessation of development at FDN.Kinross is also reducing its total exploration expenditure forecast to $130 million from $160 million, mainly as a result of scope reductions, spending deferrals and reduced greenfield activity. 1 Refers to all of the currencies in the countries where the Company has mining operations, fluctuating simultaneously by 10% in the same direction, either appreciating or depreciating, taking into consideration the impact of hedging and the weighting of each currency within our consolidated cost structure. 4. PROJECT UPDATES AND NEW DEVELOPMENTS Dvoinoye Durign the second quarter of 2013, first ore (20,000 tons) from development activities at Dvoinoye was delivered to Kupol, and the Kupol plant upgrade was successfully completedduring the first week of the third quarter. Underground development continued well ahead of schedule in the quarter, with 3,237 metres completed year-to-date.The mine is expected to start first stoping operations in the third quarter of 2013, and is expected to reach targeted production in the fourth quarter of 2013.Overall infrastructure construction progress is at 73% and the project remains on schedule and on budget. The Dvoinoye subsoil license expires in accordance with its terms on September 30, 2013.As previously disclosed, the Company has filed an ordinary course application with the appropriate authority to renew the license for a term sufficient to cover the presently anticipated life of mine. The Company is awaiting completion of the approval process, which is expected shortly. Tasiast expansion project Due to the Company’s increased focus on capital reduction and cash conservation in the current lower gold price environment, Kinross does not now expect to make a decision on whether to proceed with a Tasiast mill expansion until 2015 at the earliest, regardless of the outcome of the feasibility study on a 38,000 tonne per day mill. This study remains on schedule for completion in the firstquarter of 2014. This decision is expected to reduce 2013 forecast capital expenditures by approximately $85 million, due to deferrals in stripping, equipment purchases, and infrastructure development, and a commensurate downsizing of the Tasiast project team.Further cost reductions resulting from these and other measures are expected in 2014. Construction of other basic site infrastructure at Tasiast is proceeding on schedule, including the 20 mega-watt power plant, reverse osmosis plant, sewage treatment plant, and maintenance facilities, with all construction expected to be completed by the end of the third quarter of 2013. Fruta del Norte On June 10, 2013, the Company announced that it would cease development of its FDN project in Ecuador, as a result of the inability to reach an agreement with the Government of Ecuador on exploitation and investment protection agreements for the project.Kinross has concluded that it is not in the interests of the Company and its shareholders to invest further in developing FDN.Kinross is currently in discussions with the Government of Ecuador regarding transition alternatives respecting FDN. Kinross' decision to cease the development of FDN resulted in a charge of $720.0 million in the second quarter of 2013. Recent transactions Amendment of revolving credit and term loan facilities On June 10, 2013, the Company amended its $1,500.0 million revolving credit facility and $1,000.0 million term loan to extend the respective maturity dates and remove the minimum tangible net worth covenant.The revolving credit facility was extended by one year to August 10, 2018 from August 10, 2017, and the term loan was extended by two years to August 10, 2017 from August 10, 2015. Convertible senior notes On March 15, 2013, the Company repurchased convertible senior notes totaling $454.6 million that were tendered by the holders under their right to require Kinross to repurchase convertible senior notes on March 15, 2013.On April 30, 2013, Kinross redeemed, in cash, the remaining convertible senior notes in the amount of $5.4 million. Other developments Dividend To help ensure the Company maintains its strong balance sheet and liquidity position in the current environment, on July 31, 2013 the Board of Directors suspended the upcoming semi-annual dividend.Future decisions regarding the dividend will be based on a number of factors, including market conditions, balance sheet strength and liquidity, operational performance, and the impact of ongoing cost reduction measures.The dividend suspension will provide the Company with additional liquidity of approximately $90 million for the remainder of 2013. Tasiast On July 25, 2013, the Tasiast staff delegates issued the Company with a strike notice that puts all employees in a legal position to strike as early as August 4, 2013.The delegates have cited concerns primarily involving bonus payment calculations and the reclassification of jobs.While talks are currently ongoing with the delegates to resolve these issues, the Company cannot at this stage predict the likelihood of a strike occurring, its duration, or its potential impact on Tasiast production. New Directors appointed Kinross appointed Mr. John Macken, Ms. Una Power, and Ms. Ruth Woods to its Board of Directors, effective April 3, 2013.Mr. Macken, Ms. Power, and Ms. Woods were elected by shareholders at the Kinross Annual Meeting of Shareholders on May 8, 2013.The appointments brought membership on the Kinross Board of Directors to 12, following the retirement of Mr. George Michals in 2012. 5. CONSOLIDATED RESULTS OF OPERATIONS Operating Highlights (in millions, except ounces and gold price) Three months ended June 30, Six months ended June 30 Change % Change (e) Change % Change (e) Operating Statistics Total gold equivalent ounces (a), (d) Produced (b) 1% 4% Sold (b) 6% 5% Gold equivalent ounces from continuing operations (a),(c) Produced (b) 4% 7% Sold (b) 9% 8% Total attributable gold equivalent ounces (a), (d) Produced (b) 1% 4% Sold (b) 6% 5% Attributable gold equivalent ounces from continuing operations (a),(c) Produced (b) 4% 7% Sold (b) 9% 8% Gold ounces - sold from continuing operations (c) 10% 10% Silver ounces - sold from continuing operations (000's) (c) 83 3% (9%) Average realized gold price ($/ounce) from continuing operations (c) (11%) (6%) Financial Data from Continuing Operations (c) Metal sales (4%) $ 2,026.1 $ 2,010.7 1% Production cost of sales 11% 8% Depreciation, depletion and amortization 34% $ 437.8 46% Impairment charges $ 2,433.1 $- $ 2,433.1 100% $ 2,433.1 $- $ 2,433.1 100% Operating earnings (loss) $ (2,283.7) nm nm Net earnings (loss) from continuing operations attributable to common shareholders $ (2,481.9) nm nm (a) Total includes 100% of Chirano production."Attributable" includes Kinross' share of Chirano (90%) production. (b) "Gold equivalent ounces" include silver ounces produced and sold converted to a gold equivalent based on a ratio of the average spot market prices for the commodities for each period. The ratio for the second quarter of 2013 was 61.14:1 ( 2012 - 54.77:1).The ratio for the first six months of 2013 was 57.21:1 (2012: 53.17:1). (c) On June 10, 2013, the Company announced its decision to cease development of FDN. On June 28, 2012, the Company disposed of its interest in Crixás.As a result, the comparative figures have been recast to exclude the results of FDN and Crixás. (d) The total gold equivalent ounces and total attributable gold equivalent ounces include Crixás up to June 28, 2012. (e) "nm" means not meaningful. Operating Earnings (Loss) by Segment Three months ended June 30, Six months ended June 30, (in millions) Change % Change (c) Change % Change (c) Operating segments (b) Fort Knox $ 56.6 $ 49.3 $ 7.3 15% $ 156.0 $ 90.0 $ 66.0 73% Round Mountain nm (294%) Kettle River-Buckhorn - 0% - 0% Kupol (13%) (21%) Paracatu (142%) (69%) La Coipa nm (80%) Maricunga nm (277%) Tasiast nm nm Chirano nm nm Non-operating segments Corporate and Other (a) (232%) (116%) Total $ (2,283.7) $ 259.2 $ (2,542.9) nm nm Discontinued operations Crixás $- $ 6.3 (100%) $- $ 16.6 (100%) Fruta del Norte $ (727.2) nm nm (a) "Corporate and Other" includes operating costs which are not directly related to individual mining properties such as general and administrative expenses, gains and losses on disposal of assets and investments, and other costs relating to non-operating assets (Lobo-Marte and White Gold). (b) On June 10, 2013, the Company announced its decision to cease development of FDN. On June 28, 2012, the Company disposed of its interest in Crixás.As a result, the comparative figures have been recast to exclude the results of FDN and Crixás. (c) "nm" means not meaningful. Mining operations Fort Knox (100% ownership and operator)– USA Three months ended June 30, Six months ended June 30, Change % Change Change % Change Operating Statistics Tonnes ore mined (000's) ) (1
